DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on August 15, 2022 has been considered by the examiner.

Status of Claims

Applicant’s submission for continued examination filed on August 15, 2022 has been entered.  No claim is amended.  Claim 10 remains canceled.  Claim 1-9 and 11-20 are pending in the application.

Allowable Subject Matter

Claim 1-9 and 11-20 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
The prior art of records from the IDS submitted on August 15, 2022 fail to teach or suggest individually or in combination, “identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of primary data stored in a primary data source, wherein the aspect defines a subset of the secondary data to be transmitted to a target;
identifying an indication of the target to receive data associated with the identified aspect of the secondary data;
receiving, from the primary data source, a snapshot of the primary data stored in the primary data source for updating the backup of the primary data as the secondary data;
identifying, in response to receiving the snapshot, a data difference between data of the snapshot and the backup of the secondary data stored in the storage device; and
transmitting data of the data difference and associated with the aspect of the secondary data to the target.” as set forth in independent claim 1 and similar language in independent claim 18 and 20;
Dependent claim 2-9, 11-17 and 19 further limit allowed independent claim 1 and 18 respectively; therefore, they are also allowed.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441